Thomas Sullivan, the plaintiff in error, was injured in a collision between an automobile in which he was a passenger and a locomotive of defendant in error at a grade crossing in Dade County. Sullivan was not the driver of and had no control over the automobile. Sullivan sued the defendant in error in a common law action to recover for his injuries. There was a verdict and judgment for the defendant in error, to which writ of error was taken to this Court.
Error is assigned because of the court's order overruling the motion for new trial, because of certain charges given by the court, and because of the acceptance of one W. S. McQuaide to serve on the jury.
We have examined the errors assigned carefully and we are convinced that such assignments if they amounted to error were harmless and that the judgment below should be affirmed. Section 2812, Rev. Gen. Stats. of 1920 (Section 4499, Comp. Gen. Laws of 1927).
Affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM AND BUFORD, J. J., concur.
  BROWN, J., not participating. *Page 44